

113 S2745 IS: To amend the National Trails System Act to direct the Secretary of the Interior to conduct a study on the feasibility of designating the Chief Standing Bear National Historic Trail, and for other purposes.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2745IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Johanns (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Trails System Act to direct the Secretary of the Interior to conduct a study
			 on the feasibility of designating the Chief Standing Bear National
			 Historic Trail, and for other purposes.1.Chief Standing Bear national historic trail feasibility studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end
			 the following:(46)Chief Standing Bear national historic trail(A)In generalThe Chief Standing Bear Trail, extending approximately 550 miles from Niobrara, Nebraska, to Ponca
			 City, Oklahoma, which follows the route taken by Chief Standing Bear and
			 the Ponca people during Federal Indian removal, and approximately 550
			 miles from Ponca City, Oklahoma, through Omaha, Nebraska, to Niobrara,
			 Nebraska, which follows the return route taken by Chief Standing Bear and
			 the Ponca people, as generally depicted on the map entitled Chief Standing Bear Removal and Return and dated ________.(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Department of the Interior.(C)ComponentsThe feasibility study conducted under subparagraph (A) shall include a determination on
			 whether the Chief Standing Bear Trail meets the criteria described in
			 subsection (b)
			 for designation as a national historic trail..